The opinion of the court was delivered, by
Agnew, J.
— It would be sufficient for this case to say it is affirmed, because not a single error has been assigned, according to the rules of this court.
But not to pass the principal point without notice, we may say that great discretion should be allowmd to the courts below, in putting into form and amending verdicts.
*446Where the court has any elements from which it can fairly expound the verdict, and carry out its substantial finding, we are not disposed to scrutinize its exercise of the power of amendment with much nicety.
Judgment is affirmed.